FILED 

                                                                       APRIL 21, 2015 

                                                                 In the Office of the Clerk of Court 

                                                               W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


SHA WN L. ROBBINS,                            )
                                              )        No. 32237-8-111
                      Appellant,              )
                                              )
       v.                                     )
                                              )
DEPARTMENT OF LABOR &                         )        PUBLISHED OPINION
INDUSTRIES,                                   )
                                              )
                      Respondent.             )

      FEARlNG, J. -    We address whether, under RCW 51.32.160, a second copy of an

application to reopen a worker's compensation claim, which copy attaches fresh medical

records, constitutes a new application that requires a response from the Department of

Labor & Industries (Department). We answer the question no. We affirm the

Department and the Superior Court's ruling that the Department did not suffer a default

by failing to respond to the second copy of the application.

                               FACTS AND PROCEDURE

       On September 27, 2002, Shawn Robbins injured his right arm while working as an

HVAC installer. Robbins went to an emergency room, which diagnosed Robbins with a

distal biceps tendon rupture. He filed a claim for worker's compensation, which the

Department allowed. Robbins returned to work on December 1, 2002. In the meantime,
No. 32237~8-III 

Robbins v. Dep't ofLabor & Indus. 



the Department paid Robbins' medical bills and compensation for lost work. The

Department closed Robbins' claim on September 29,2003.

       On November 30,2006, Shawn Robbins applied to reopen his worker's

compensation claim. The Department denied this application on December 26, 2006.

Robbins protested, but the Department affirmed its denial of Robbins' application to

reopen. Robbins appealed to the Board of Industrial Insurance Appeals (BIIA) on August

6,2007. On April 24, 2008, at Robbins' request, BIIA dismissed the appeal.

       On June 17,2008, Dr. Thomas Gritzka evaluated Shawn Robbins. Dr. Gritzka

then wrote a thirteen-page medical report outlining Robbins' medical history and the

results of the physical evaluation. Dr. Gritzka opined that Robbins suffered from a

worsening ofthe 2002 industrial injury, writing:

             [Robbins] has slightly greater impairment due to right elbow flexion
      contracture, a previously non-described ulnar deviation, and impaired radial
      deviation of the right wrist, and in my opinion, also has a low-grade cubital
      tunnel syndrome, which is consistent with having had an injury to the right
      elbow. When an individual ruptures the biceps tendon, there is bleeding
      that occurs in and around the elbow. There certainly is potential for this
      bleeding and edema to result in scarring within the cubital tunneL

Clerk's Papers (CP) at 174.

      On July 22,2008, Shawn Robbins signed and completed another two-page

"APPLICATION TO REOPEN CLAIM," with the subtitle "DUE TO WORSENING OF

CONDITION."· CP at 158. The worker completes the first page of this form, and the

doctor finishes the second page. On the first page of his July application to reopen,

                                             2

No. 32237-8-111 

Robbins v. Dep 'f ofLabor & Indus. 



Robbins listed a right arm injury, which worsened on June 17,2008, the date Dr. Gritzka

evaluated him. Robbins left the second page blank. Robbins attached Dr. Gritzka's

medical report with the application rather than asking Dr. Gritzka to complete the second

page.

        On July 24, 2008, Shawn Robbins' attorney sent the July 22 application to reopen

to the Department. The attorney mailed a letter with the application. The letter stated a

reapplication was enclosed and asked the Department to issue an order reopening

Robbins' worker's compensation claim.

        On August 21,2008, the Department denied Shawn Robbins' July 2008

application to reopen his claim. The order read, in part, "The medical record shows the

conditions caused by the injury have not worsened since the final claim closure." CP at

160. Robbins appealed to the BIIA on October 20,2008, and the BIIA granted review on

October 28.

        Also on October 28, 2008, Physician Assistant Robert Barber evaluated Shawn

Robbins. Barber completed page two of an "APPLICATION TO REOPEN CLAIM"

form. CP at 178-79. On this page, Barber listed Robbins' current symptoms by writing:

"Pain, mm spasm ® UE. Muscle Loss ® forearm. Pain wi fine manip. ® Hand. wi

[illegible] mm spasm ® upper arm [and] Elbow. [illegible] ® forehandlHand." CP at

179. The form asks the medical provider to list the medical findings that support a

measurable worsening of the industrial injury. Barber wrote: "[illegible] muscle ®

                                            3

No. 32237-8-111 

Robbins v. Dep '( ofLabor & Indus. 



Bicep.    l Ext. strength ® elbow. Sis. mm Atrophy ® forearm, 1 Grip ® Hand." CP at
179.

         On November 3, 2008, Shawn Robbins filed, with the Department, another

"APPLICATION TO REOPEN CLAIM" form that included the second page completed

by Robert Barber. CP at 178. The first page of that form, however, was a photocopy of

the July 2008 application's first page completed by Shawn Robbins. Like the July 2008

application, the first page of the November 2008 filing indicated that the injury affected

Robbins' right arm and the condition worsened on June 17,2008. The November

application also contained Shawn Robbins' July 22,2008 signature used for the July

application. The November 2008 filing was not accompanied with a letter from Robbins'

attorney. The Department never responded to Robbins' November 2008 application to

reopen.

         On March 23,2009, the BIIA conducted a conference on Shawn Robbins' July

2008 application to reopen his 2002 claim. During the conference, Robbins and the

Department stipulated that, if called to testify, Dr. Thomas Gritzka would opine, on a

more-probable-than-not basis, that Robbins' right arm condition caused by the industrial

injury worsened between June 15,2007 and August 21, 2008, as shown by objective

medical findings. On that basis, Robbins and the Department agreed that Robbins, as of

August 21, 2008, suffered a permanent partial impairment consistent with four percent of

the amputation value of the right arm at or above the deltoid insertion or by

                                             4

No. 32237-8-II1 

Robbins v. Dep 'f ofLabor & Indus. 



disarticulation at the shoulder. On July 6, 2009, the BIIA reversed the August 21, 2008

denial to reopen and instructed the Department to award Robbins a permanent partial

disability consistent with four percent of the amputation value of the right arm at or

above the deltoid insertion or by disarticulation at the shoulder, less one percent

previously paid, and then to close the claim.

       On December 13,2010, Shawn Robbins once again applied to reopen his 2002

right arm injury claim. On April 25, 2011, the Department denied the December 2010

application on the ground that Robbins' condition had not worsened since the claim

closure in July 2009. The Department reaffirmed this denial on September 23,2011.

       We return to Shawn Robbins' November 2008 application to reopen his worker's

compensation claim, which application's first page was a copy of the July 2008

application. On Apri125, 2012, an adroit Shawn Robbins moved the BIIA to grant him

summary judgment on his November 2008 application. Robbins argued that his

November 2008 filing constituted an application to reopen and the Department's failure

to respond constituted the granting of that application under RCW 51.32.160.

       On May 31, 2012, BIIA hearings Judge Donna Emmingham denied Robbins'

summary judgment motion. She wrote:

             If I were to look at the facts in the light most favorable to the non­
      moving party, the Department, then I must find that there are material facts
      in dispute with respect to what exactly the claimant and [PA Robert Barber]
      intended by submitting the November 3, 2008 Application to Reopen Claim
      and whether that put the Department on notice that the claimant was

                                                5

No. 32237-8-111 

Robbins v. Dep't ofLabor & Indus. 



       seeking something different from the Application to Reopen Claim form
       that was submitted on July 28, 2008.

CP at 104.

       On September 25,2012, Judge Emmingham ruled in favor of the Department on

the issue of whether the Department's failure to respond to the November 2008 filing

constituted, by default, a grant of Shawn Robbins' application to reopen. Judge

Emmingham also affirmed the Department's September 23,2011 denial of Robbins'

application to reopen. Judge Emmingham found the November 2008 filing to be another

copy of the application to reopen claim form signed by Robbins on July 22, 2008, along

with additional medical information. Judge Emmingham thus concluded that the

November 2008 filing "did not put the Department on notice that Shawn L. Robbins was

seeking reopening of his claim separate and distinct from the same application previously

received on July 28,2008." CP at 37. On November 7,2012, the full BUA adopted

Judge Emmingham's proposed decision and order as its own.

       Shawn Robbins appealed the BUA decision to the Okanogan County Superior

Court. The superior court affirmed the BUA in a memorandum opinion. The superior

court wrote, "The November application is redundant on its face and offers no reasonable

notice to the department of the need to take additional action." CP at 15. The superior

court entered findings of facts and conclusions oflaw, which adopted many of the BUA's

findings and conclusions. The superior court found, "On November 3.2008, the



                                            6

No. 32237-8-111 

Robbins v. Dep 't ofLabor & Indus. 



Department received another copy of the application to reopen claim form signed by Mr.

Robbins on July 22, 2008 along with supplementary medical [information] from R.

Barber, PAC, but no cover letter asking for reopening of the claim." CP at 9 (emphasis

added).

                                 LAW AND ANALYSIS

       As a preliminary matter, Shawn Robbins contends the superior court's anemic

findings do not permit judicial review because Robbins cannot discern on what facts the

court relied to support its findings. Robbins argues that the superior court's

memorandum decision misstates facts and these misstatements complicate appellate

review, in part, because these misstated facts are absent from but may complicate the

superior court's subsequent formal findings. We disagree. Any misstated facts are not

relevant to the issues on appeal. We rely on the superior court's findings of fact, not the

memorandum decision.

       A memorandum opinion may be considered as supplementation of formal findings

of fact and conclusions oflaw. Ellerman v. Centerpoint Prepress, Inc., 143 Wash. 2d 514,

523 n.3, 22 P.3d 795 (2001). In such cases, this court reviews the trial court's letter

opinion, findings and conclusions, and judgment as a whole. Mestrovac v. Dep't of

Labor & Indus., 142 Wash. App. 693, 702, 176 P.3d 536 (2008), ajJ'd on other grounds by

Kustura v. Dep't ofLabor & Indus., 169 Wash. 2d 81, 233 P.3d 853 (2010); see also Tae T.

Choi v. Sung, 154 Wash. App. 303, 317,225 P.3d 425 (2010). As discussed below, the

                                             7

No. 32237-8-II1
Robbins v. Dep 't ofLabor & Indus.


superior court's findings, reasoning, and ultimate ruling adequately permit appellate

review.

         Shawn Robbins assigns errors to a number of conclusions of law entered by the

superior court. Our resolution of those assignments is subsumed in our legal discussion

below.

         Shawn Robbins otherwise contends, (1) substantial evidence does not support the

trial court's finding of fact 1.3, and (2) the November 2008 filing contained sufficient

information to constitute a new application to reopen as a matter of law thereby

compelling a response from the Department. We disagree with both contentions.

         Issue 1: Whether substantial evidence support finding offact 1.3?

         Answer 1: Yes.

         The superior court's finding of fact 1.3 declares that the November 2008 filing

was "another copy of the application to reopen claim form signed by Mr. Robbins on July

22,2008 along with supplementary medical [information]." CP at 9 (emphasis added).

Substantial, if not undisputed evidence, supports this finding.

         In a worker's compensation case, an appeal lies from the judgment of the superior

court as in other civil cases. RCW 51.52.140. Thus, in reviewing the superior court's

decision, the role of this court is to determine whether the superior court's findings are

supported by substantial evidence and whether those findings support the conclusions of

law. Eastwoodv. Dep't ofLabor & Indus., 152 Wash. App. 652, 657, 219 P.3d 711 (2009);

                                              8

No. 32237-8-II1 

Robbins v. Dep't ofLabor & Indus. 



Tomlinson v. Puget Sound Freight Lines, Inc., 166 Wash. 2d 105, 109,206 P.3d 657 (2009).

Substantial evidence exists ifthere is a sufficient quantity of evidence in the record to

persuade a fair-minded, rational person of the truth ofthe stated premise. Eastwood, 152
Wash. App. at 657.

       Shawn Robbins concedes that the first page of the November 2008 filing is

identical to the July 2008 application's first page. A review of the two pages readily

confirms this concession of fact. This fact alone supports the superior court's finding that

the November 2008 filing was "another copy" of the July 2008 application to reopen.

The information contained in those first pages also supports the superior court's finding

that the injury affected Robbins' right arm, the condition worsened on June 17,2008, and

Robbins signed the application on July 22, 2008. Thus, the November 2008 filing

addressed the same aggravation as its July counterpart.

       Shawn Robbins argues that the July and November filings could not be the same

application since the second pages were different. This argument promotes form over

substance.

      The second page of each application, to the contrary, supports the superior court's

finding that the July filing supplemented the November filing. In Dr. Gritzka's report

attached to the July application, Gritzka emphasized an aggravation ofthe injury to the

right wrist and elbow. Like Gritzka, Robert Barber, on the second page of the November

application, also concentrated on Robbins' right wrist and elbow. No language in the

                                             9

No. 32237-8-111 

Robbins v. Dep't ofLabor & Indus. 



November 2008 filing suggested a different aggravation than that described in the July

2008 application. Both forms listed an aggravation date of June 17, 2008. The

November filing was not accompanied by any letter stating that Robbins considered the

filing to be a distinct application from the July filing. Both parties proceeded as if the

November application supplemented the July filing.

       Shawn Robbins argues that the November 2008 filing could not supplement the

July 2008 application, since the Department could not consider supplemental evidence

until after resolution of Robbins' pending appeal ofthe denial of the July application.

Robbins cites In re Wilson, Nos. 02 21517 & 03 12511, 2004 WL 1901021 (Wash. Bd.

Ind. Ins. Appeals June 15,2004). Without citation, the Department counters that workers

can and do submit supplementary medical evidence to the Department even when the

issues to which that evidence relates are on appeal. We see no need to resolve this

dispute. Robbins' legal inability to supplement his July application does not preclude

him from physically filing or unlawfully filing a supplement to the July application.

Nothing precluded the Department from waiving the rule on which Robbins now relies.

Robbins' inability to supplement the record would, if true, weigh against the superior

court's finding, not demand a reversal. We do not reweigh evidence, but instead review

findings for substantial evidence. Rogers v. Dep't ofLabor & Indus., 151 Wash. App. 174,

180,210 P.3d 355 (2009).




                                             10 

No. 32237-8-111 

Robbins v. Dep't ofLabor & Indus. 



       Issue 2: Whether, under RCW 51.32. 160 the November 2008filingprovided
                                                    J




notice to the Department ofa distinct application to reopen?

      Answer 2: No.

       Shawn Robbins contends the November 2008 filing contained sufficient

information to constitute a discrete application to reopen as a matter of law, which placed

the Department on notice it was required to respond. Since the content of the November

2008 filing is undisputed, this argument raises a question oflaw. We review such issues

and questions of statutory interpretation de novo. Dep t ofLabor & Indus. v. Granger,
                                                          J




159 Wash. 2d 752, 757, 153 P.3d 839 (2007).

       We have already affirmed, in answer to issue one, the superior court's finding of

fact that the November 2008 filing was the same application as the July 2008 filing. This

second issue nearly repeats the first issue. We can distinguish between the two issues,

however, on the basis that the first issue asked whether, under a common sense, practical,

or factual ground, the November filing is a distinct application from the July 2008

application. The second issue asks: does the law, despite practical considerations, reckon

the November filing of the identical first page with new medical information to be a

distinct application to reopen. This second issue may render an answer to the first issue

unimportant.

      RCW 51.32.160 governs applications to reopen a claim and provides:

               (l )( a) If aggravation, diminution, or termination of disability takes

                                               11
No. 32237-8-111 

Robbins v. Dep't ofLabor & Indus. 



      place, the director [of the Department] may, upon the application of the
      beneficiary, made within seven years from the date the first closing order
      becomes final, or at any time upon his or her own motion, readjust the rate
      of compensation in accordance with the rules in this section provided for
      the same, or in a proper case terminate the payment: PROVIDED, That the
      director may, upon application of the worker made at any time, provide
      proper and necessary medical and surgical services as authorized under
      RCW 51.36.010.

              (d) If an order denying an application to reopen filed on or after
      July 1, 1988, is not issued within ninety days ofreceipt ofsuch application
      by the self-insured employer or the department, such application shall be
      deemed granted. However, for good cause, the department may extend the
      time for making the final determination on the application for an additional
      sixty days.

(Emphasis added.)

      We conclude and agree with Shawn Robbins that the November 2008 filing was a

sufficient application. But this conclusion does not answer the question of whether the

Department needed to respond to the November filing as if it were separate from the July

2008 application. Neither statutory language nor Washington case law answers this

issue. RCW 51.28.020 addresses the worker's initial application for worker's

compensation benefits, but neither that statute nor Washington case law addresses

whether the Department must answer a second related application that merely restates the

same injury. The same is true with RCW 51.28.030 which controls an application for a

death claim.

       We find the reasoning in Goad v. Treasurer ofState, 372 S.W.3d 1 (Mo. App.

2011) persuasive. After his wife's death, Wesley Goad filed an amended claim for

                                           12 

No. 32237-8-111 

Robbins v.. Dep 't ofLabor & Indus. 



workers' compensation based on his wife's work injury. The amended claim did not

state a new and distinct claim, but instead merely perfected and amplified her original

claim. The amended claim made the exact same allegation of injury as the original claim.

Since the two petitions alleged the very same injury and described the cause of the injury

using the very same words, the Missouri court concluded there to be only one claim and

the second filing related back to the first filing for purposes of determining what law to

apply.

         RCW 51.32.160 allows, on an application to reopen, readjustment commensurate

with the "aggravation, diminution, or termination" of an injury. WAC 296-14-400

requires "accompanying medical substantiation of worsening of the condition" for an

application to reopen. If a claimant in a later application fails to identify a second

aggravation distinct in time and scope, a second readjustment or second worsening is

missing. Our high court has ruled that an application to reopen should "give the

department some information as to the reason for the application." Donati v. Dep 't of

Labor & Indus., 35 Wash. 2d 151, 154,211 P.2d 503 (1949).

         Shawn Robbins' November 2008 application gives an aggravation of arm injury

on June 17, 2008 that worsened his right arm condition. This is the identical date stated

on the July 2008 application. The November 2008 application repeated the same reason

for reopening the workers' compensation claim as did the July 2008 application. The

Department had no reason to conclude that Shawn Robbins, in his November filing,

                                             13 

No. 32237-8-II1 

Robbins v. Dep't ofLabor & Indus. 



sought to reopen his claim above and beyond the already pending appeal for the denied

July filing. We hold that the two applications were the same for purposes ofRCW

51.32.160, such that the Department need not have responded to the November filing.

       Issue 3: Whether a deficient July 2008 application rendered the November 2008

filing to be the operative application such that the Department needed to respond to the

November filing?

       Answer 3: No.

       Shawn Robbins pivots his stance and argues that the July 2008 application was

deficient because the second page was not signed by any physician. Under this

contention, Robbins did not formally apply to reopen his claim until November 2008.

The Department, according to Robbins, did not need to respond to the incomplete July

application but instead needed to respond to the November application.

       Shawn Robbins relies, in part, on WAC 296-14-400, which differentiates an

informal request from a formal application to reopen. The regulation reads:

               An informal written request filed without accompanying medical
       substantiation of worsening of the condition will constitute a request to
       reopen, but the time for taking action on the request shall not commence
       until a formal application is filed with the department or self-insurer as the
       case may be.
               A formal application occurs when the worker and doctor complete
       and file the application for reopening provided by the department. Upon
       receipt of an informal request without accompanying medical substantiation
       of worsening of the worker's condition, the department or self-insurer shall
       promptly provide the necessary application to the worker for completion.


                                            14
No. 32237-8-III 

Robbins v. Dep't ofLabor & Indus. 



Thus, the time in which the Department must respond does not begin to run until the

Department receives "accompanying medical substantiation of worsening of the

condition." WAC 296-14-400.

       A principal flaw in Shawn Robbins' contention is the recognition that, even if the

Department did not need to respond to a deficient July application to reopen, the

Department responded. The Department and Shawn Robbins treated the July application

as sufficient to reopen the claim. On this basis alone, the Department should not need to

respond to the repeated and identical claim to reopen filed in November.

       Shawn Robbins and the Department both cite Donati v. Department ofLabor &

Industries, 35 Wash. 2d 151,211 P.2d 503 (1949), which concerned the sufficiency of an

application for the reopening of a claim of an injured workman for an alleged aggravation

of his injury. In that case, attorneys wrote a letter to the Department listing eighteen

claimants, including Donati, and their claim numbers giving no information as to the

basis of the claims for aggravation, but stating that they had been retained by the eighteen

claimants to reopen their respective claims for aggravation. On these facts, the Donati

court ruled the letter was not sufficient to constitute an application to reopen Donati's

claim. Applications to reopen, the court held, must be individual, in writing, and give the

Department some information as to the reason for the application. Donati, 35 Wash. 2d at

154. The letter in Donati was not individual, and failed to provide the Department

Donati's reason for wanting to reopen his claim.

                                             15 

No. 32237-8-I1I 

Robbins v. Dep't ofLabor & Indus. 



       Robbins and the Department also cite In re Hansen, No. 90 1429, 1991 WL
246462 (Wash. Bd. Ind. Ins. Appeals June 10, 1991), a significant decision from the

BIIA. RCW 51.52.160. While the Board's interpretation of the Industrial Insurance Act,

Title 51 RCW, is not binding on this court, it is entitled to great deference.

Weyerhaeuser Co. v. Tri, 117 Wn.2d 128,138,814 P.2d 629 (1991). Hansen is thus

persuasive authority.

       In Hansen, the BIIA considered whether one page of notes constituted an

application to reopen the claim within the meaning ofRCW 51.32.160. On April 12,

1989, the Department received a copy of one page of office progress notes from Dr. John

C. Oakley. Dr. Oakley's notes included the Department's claim number for Hansen's

industrial injury of October 27, 1983 and included a list of findings made by Oakley in

March of 1989. Oakley indicated, among other things, that a CT scan and plain films,

from March 1989, showed degenerative collapse of the lower spine. Oakley

recommended a 4 to 6 week program of physical therapy with a follow-up evaluation as

to further treatment.

       In Hansen, the Department never responded to the filing of Dr. Oakley's notes.

Applying Donati, the Board noted: "while Dr. Oakley's notes were not on an application

to reopen form provided by the Department, they certainly contained clear medical

substantiation of worsening, and lacked only the specific word 'request.'" Hansen, No.

90 1429, at *3. The Board reasoned:

                                             16 

No. 32237-8-111 

Robbins v. Dep't ofLabor & Indus. 



                 The Legislature has not dictated a particular form which must be
         filed. It seems to us if, as here, the claim is closed and the document filed
         contains an individual's name and claim number, medical substantiation of
         apparent worsening of the industrially related condition, and a proposed
         course oftreatment or other activity regarding that condition, it adequately
         puts the Department on notice that the claimant is seeking reopening ofhis
         claim.

Hansen, No. 90 1429, at *4 (emphasis added). The Board ruled the notes in Hansen

satisfied our Supreme Court's standard in Donati, and thus put the Department on notice

that Hansen sought to reopen his claim. Hansen, No. 90 1429, at *4. The Board also

wrote:

                If an application to reopen is legally sufficient, it should be so for all
         purposes. If the application meets the requirements set forth in Donati, it
         triggers the provisions ofRCW 51.28.040, as well as the provisions of
         RCW 51.32.160.

Hansen, No. 90 1429, at *4. Since the notes satisfied Donati, which triggered RCW

51.32.160, and the Department never responded, Hansen's application to reopen his

claim was "deemed granted." Hansen, No. 90 1429, at *6.

         We find neither Hansen nor Donati to be on point. On the one hand, Hansen

supports a conclusion that Shawn Robbins' July 2008 application with the attached report

from Thomas Gritzka constituted a sufficient request to reopen. On the other hand,

Donati lacks relevance to the issue on appeal. Whereas Donati could support a

conclusion that the Department need not have treated Shawn Robbins' July 2008

application as complete, the Hansen decision undercuts but is consistent with Donati.



                                                17 

No. 32237-8-111 

Robbins v. Dep't ofLabor & Indus. 



More importantly, Donati fails to address the ramifications of the Department's handling

of an incomplete application as if it was sufficient. Donati does not tackle whether a

second application with an identical first page to an earlier application is the same

application as the first application.

       We rule Shawn Robbins to be judicially estopped from asserting that the July 2008

application was deficient. Both the Department and Robbins considered the application

to reopen operative. As a result, the Department reached an agreement with Robbins

that, as of August 21, 2008, he suffered a permanent partial impairment consistent with

four percent of the amputation value of the right arm at or above the deltoid insertion or

by disarticulation at the shoulder. In tum, the BIIA instructed the Department to award

Robbins permanent partial disability consistent with four percent of the amputation value

of the right arm at or above the deltoid insertion or by disarticulation at the shoulder.

Robbins benefitted from the July 2008 application. If Robbins had earlier asserted that

the July application to be insufficient, there would have been no additional payment.

Robbins never argued any insufficiency of the application until now.

       Judicial estoppel is an equitable doctrine that precludes a party from asserting one

position in a court proceeding and later seeking an advantage by taking a clearly

inconsistent position. Arkison v. Ethan Allen, Inc., 160 Wash. 2d 535, 538, 160 P.3d 13

(2007); Bartley-Williams v. Kendall, 134 Wn. App. 95,98, 138 P.3d 1103 (2006). The

doctrine seeks to preserve respect for judicial proceedings and to avoid inconsistency,

                                              18 

No. 32237-8-III 

Robbins v. Dep't ofLabor & Indus. 



duplicity, and waste of time. Cunningham v. Reliable Concrete Pumping, Inc., 126 Wn.

App. 222, 225, 108 P.3d 147 (2005); Johnson v. Si-Cor, Inc., 107 Wash. App. 902, 906, 28
P.3d 832 (2001). Three core factors guide a determination of whether to apply the

judicial estoppel doctrine: (1) whether a party's later position is clearly inconsistent with

its earlier position, (2) whether judicial acceptance of an inconsistent position in a later

proceeding would create the perception that either the first or the second court was

misled, and (3) whether the party seeking to assert an inconsistent position would derive

an unfair advantage or impose an unfair detriment on the opposing party if not estopped.

New Hampshire v. Maine, 532 U.S. 742, 750-51,121 S. Ct. 1808,149 L. Ed. 2d 968

(2001); Arkison, 160 Wash. 2d at 538-39. As the doctrine is primarily a means of shielding

the judicial system, a court may invoke the doctrine at its discretion, without being

subject to the same strictures imposed on equitable defenses that were implemented

primarily with litigants in mind. In re Richardson, 497 B.R. 546, 558 (Bankr. S.D. Ind.

2013).

         Issue 4: Whether Shawn Robbins should be awarded attorney fees? 


         Answer 4: No. 


         Shawn Robbins requests an award of attorney fees under RAP 18.1 and RCW 


51.52.130. RCW 51.52.130(1) provides:

                If, on appeal to the superior or appellate court from the decision and
         order of the board, said decision and order is reversed or modified and
         additional relief is granted to a worker or beneficiary, or in cases where a

                                              19
No. 32237-8-III 

Robbins v. Dep'l ojLabor & Indus. 



         party other than the worker or beneficiary is the appealing party and the
         worker's or beneficiary's right to relief is sustained, a reasonable fee for the
         services of the worker's or beneficiary's attorney shall be fixed by the
         court.

Since we grant Robbins no additional relief, we deny him an award of attorney fees.

                                        CONCLUSION

         We affirm the superior court's ruling that Shawn Robbins is entitled to no

recovery under his November 2008 application to reopen his worker's compensation

claim.




WE CONCUR: 





         Lawrence-Berrey, 1.




                                               20